Citation Nr: 0628084	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hallux 
valgus deformity (bunions) with osteoarthropathy of the 1st 
metatarsophalangeal joints.

2.  Entitlement to an initial evaluation greater than 10 
percent for pseudofolliculitis barbae for the period 
commencing on May 27, 1999. 

3.  Entitlement to an initial evaluation greater than 10 
percent for lumbar strain for the period commencing on May 
27, 1999. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to May 1999.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the 
Huntington, West Virginia, Regional Office of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran service connection and an initial 10 percent 
evaluation for pseudofolliculitis barbae, effective from May 
27, 1999; service connection and an initial 10 percent 
evaluation for lumbar strain, effective from May 27, 1999; 
and denied his claim for service connection for bilateral 
hallux valgus deformity (bunions) with osteoarthropathy of 
the 1st metatarsophalangeal joints.  The agency of original 
jurisdiction over this claim is the Roanoke, Virginia, VA 
Regional Office (RO).


FINDINGS OF FACT

1.  A bilateral hallux valgus deformity with osteoarthropathy 
of the 1st metatarsophalangeal joints did not have its onset 
during active military duty.

2.  For the period from May 27, 1999 to the present, the 
veteran's pseudofolliculitis barbae is manifested by 
recurring but mild dermatitis symptoms affecting his cheeks 
and neck which are not productive of extensive lesions, 
marked or severe disfigurement, tissue loss or distortion of 
the facial features, or the need to use sustained 
corticosteroid therapy for six weeks or more.  The areas 
affected constitute less than one percent of the exposed 
surfaces of the veteran's body, and less than one percent of 
the veteran's entire body area. 

3.  For the period from May 27, 1999 to the present, the 
veteran's lumbar strain is manifested by complaints of 
persistent low back pain with no less than 70 degrees of 
forward flexion, no less than 20 degrees of backward 
extension, no less than 30 degrees of lateral flexion 
(bilaterally), and no less than 30 degrees of rotation 
(bilaterally), with no muscle spasm, associated neuropathy, 
or marked deformity of the lumbosacral spine. 



CONCLUSIONS OF LAW

1.  A bilateral hallux valgus deformity with osteoarthropathy 
of the 1st metatarsophalangeal joints was not incurred in 
active service, and osteoarthropathy of the 1st 
metatarsophalangeal joints is not presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an evaluation greater than 10 percent 
for pseudofolliculitis barbae for the period from May 27, 
1999 to the present have not been met.   38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7800 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7800 
(2005).         

3.  The criteria for an evaluation greater than 10 percent 
for lumbar strain for the period from May 27, 1999 to the 
present have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).         


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in May 2000.  He was 
notified of the provisions of the VCAA in correspondence 
dated in July 2001, November 2003, January 2006, and March 
2006.  The March 2006 letter also discussed the VCAA as it 
applies to increased rating and earlier effective date 
claims.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records for the period from May 2001 to March 2006 have been 
obtained and associated with the evidence.  Furthermore, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issues of service connection, increased 
ratings, and effective dates of VA compensation awards.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Entitlement to service connection for a bilateral hallux 
valgus deformity (bunions) with osteoarthropathy of the 1st 
metatarsophalangeal joints.

The veteran's service medical records show onset of a 
bilateral pes planus condition during active duty.  However, 
with the exception of bilateral pes planus, examination of 
his feet revealed normal findings throughout active duty.  
(The Board notes that the veteran has already been awarded VA 
compensation for bilateral pes planus.)  No hallux valgus 
deformity or radiographic evidence of degenerative changes 
affecting his 1st metatarsophalangeal joints were noted in 
service or on separation examination in October 1998.  The 
veteran was honorably discharged from active duty in May 
1999, after having served as a personnel administrative 
specialist in the United States Army.

The veteran's post-service medical records show that the 
first objective evidence of a bilateral bunion condition was 
noted on VA examination in late May 2001, just over two years 
following the veteran's separation from military service.  
The bilateral hallux valgus deformity was described as being 
"very slight," with bilateral hammering of the lateral four 
toes, and X-rays of the veteran's feet revealed mild 
bilateral osteoarthropathy of the 1st metatarsophalangeal 
joints.  Subsequent treatment reports also note the presence 
of these disabilities, but no objective opinion is presented 
that links them to the veteran's period of active duty.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of foot pain in service will 
permit service connection for a foot disability, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2005).

In the present case, the objective medical evidence does not 
support the veteran's claim for service connection for a 
bilateral hallux valgus deformity with bilateral 
osteoarthropathy of the 1st metatarsophalangeal joint.  His 
service medical records show that these conditions are not 
shown to have had their onset during active service and post-
service medical records show that the bilateral 
osteoarthropathy of the 1st metatarsophalangeal joint was not 
objectively demonstrated until VA examination of May 2001, 
over two years after his separation from active duty.  
Therefore, as the osteoarthropathy is not shown to have been 
manifest to a compensably disabling degree within one year 
following his discharge, it is not presumed to have been 
incurred in service.  The objective medical evidence also 
does not present any objective opinion indicating a causative 
relationship between the bilateral hallux valgus deformity 
with bilateral osteoarthropathy of the 1st 
metatarsophalangeal joint and his service-connected bilateral 
pes planus disability.  

To the extent that the veteran asserts that there exists a 
nexus between his bilateral hallux valgus deformity with 
bilateral osteoarthropathy of the 1st metatarsophalangeal 
joint and his period of military service based on his 
knowledge of medicine and his own personal medical history, 
because there are no indications in the record that he has 
received formal medical training, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board concludes that 
there is no objective basis to allow the veteran's claim of 
entitlement to service connection for a bilateral hallux 
valgus deformity with osteoarthropathy of the 1st 
metatarsophalangeal joints.  His appeal in this regard must 
therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation greater than 10 percent 
for pseudofolliculitis barbae for the period commencing on 
May 27, 1999.

Service medical records show recurrent problems with ingrown 
beard hairs on the veteran's face and chin.  He was diagnosed 
with pseudofolliculitis barbae, placed on physical profile, 
and given special medical dispensation to wear a short, 
neatly trimmed beard to accommodate his skin disorder.  

Following his separation from service, a March 2002 rating 
decision granted the veteran service connection and a 10 
percent evaluation for pseudofolliculitis barbae, effective 
from May 27, 1999.  This award of VA compensation was made 
effective on the day entitlement first arose immediately 
following the date of his discharge from active duty.  The 
veteran now appeals the initial evaluation assigned.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected skin disorder for separate periods of time, 
from May 27, 1999, to the present, based on the facts found, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The rating criteria for skin disorders were revised on August 
30, 2002.  Therefore, the pseudofolliculitis barbae must be 
rated using the old criteria from May 27, 1999 to August 29, 
2002, and thereafter, using either the old or the revised 
criteria from August 30, 2002 to the present.  [See DeSousa 
v. Gober, 10 Vet. App. 461 (1997): effective-date rules under 
38 U.S.C. § 5110 prohibit an award based on a law or 
regulation for the period prior to the effective date of the 
law or regulation.]

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002)
780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

The objective medical evidence that pertains to the period of 
May 27, 1999, to August 29, 2002, consists of the report of a 
May 2001 VA dermatological examination, which shows that the 
veteran reported to the examining physician that he kept a 
beard to keep his pseudofolliculitis barbae in control, but 
that he still occasionally developed an ingrown beard hair 
which was painful to remove.  Examination revealed that the 
veteran's pseudofolliculitis barbae was manifested by the 
presence of three to four slightly hyperpigmented non-
inflamed papules within his beard area, with the rest of his 
skin being normal.  

Applying the above facts to the rating criteria for skin 
disorders that pertains to the period of May 27, 1999 to 
August 29, 2002, the Board finds that the veteran's 
pseudofolliculitis barbae is not manifested by the requisite 
symptomatology to warrant the assignment of an initial 
evaluation higher than 10 percent for the aforementioned time 
period.  The objective medical evidence does not demonstrate 
that the three or four skin blemishes located in his beard 
area associated with the service-connected dermatological 
disability constitute severe disfigurement.  They do not 
affect his eyelids, lips, or auricles, and are described as 
being only slightly hyper-pigmented and with no inflammation 
associated them.  They are not manifested by constant 
exudation and itching with extensive lesions and marked 
disfigurement.  Therefore, the claim for an initial rating 
increase in excess of 10 percent for pseudofolliculitis 
barbae for the period of May 27, 1999 to August 29, 2002 must 
be denied.
Effective August 30, 2002, the rating criteria in 38 C.F.R. 
§ 4.118 for skin disorders such as pseudofolliculitis barbae 
were revised.  



780
0
Disfigurement of the head, face, or neck:
Rati
ng
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
38 C.F.R. § 4.118 Diagnostic Code 7800 (2005)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2005)

The evidence pertinent to the period after August 30, 2002, 
includes the report of a VA medical examination conducted in 
April 2005, which shows that the veteran had a diagnosis of 
pseudofolliculitis barbae with dermatitis-like symptoms after 
shaving, manifested by a non-erythematous rash, but without 
oozing lesions, crusting, or ulcer formation.  The symptoms 
were constant but did not involve areas other than his beard 
and did not impose any functional impairment.  The veteran 
used corticosteroids during the prior 12 months to treat his 
skin disorder and did not lose any time from work because of 
it.  Examination revealed papular dermatitis on the cheeks 
and neck, but no scars or adenopathy present.  The examiner 
stated that the pseudofolliculitis barbae symptoms affected 
less than one percent of the exposed body and less than one 
percent of the entire body.  There was no induration, 
inflexibility, hypopigmentation, hyperpigmentation, abnormal 
skin texture, limitation of movement, nervous condition, or 
other generic disease associated with the pseudofolliculitis 
barbae.  

Applying the aforementioned facts to the applicable post-
August 30, 2002 rating criteria, the Board finds that there 
is no objective basis to award the veteran an evaluation 
greater than 10 percent for his service-connected 
pseudofolliculitis barbae.  The skin disorder is not 
manifested by tissue loss and gross distortion or asymmetry 
of any of his facial features, and does not meet the criteria 
for more than one characteristic of disfigurement.  
Furthermore, the skin disorder does not affect more than one 
percent of the exposed areas or more than one percent of the 
entire body.  Although the report mentions that the veteran 
was treated with corticosteroids during the prior 12 months, 
there is no objective indication that the symptoms shown on 
examination were serious enough to warrant constant 
corticosteroid therapy, or therapy for a duration of six 
weeks or more.  Therefore, the Board concludes that the 
veteran's pseudofolliculitis barbae has not met the criteria 
for an evaluation greater than 10 percent upon application of 
either Diagnostic Codes 7806 or 7800 of the revised rating 
schedule for the period from August 30, 2002 to the present.  
The veteran's appeal with regard to this issue is therefore 
denied.

Entitlement to an initial evaluation greater than 10 percent 
for lumbar strain for the period commencing on May 27, 1999.

The veteran's service medical records show onset of chronic 
low back pain during active duty.  By rating decision of 
March 2002, he was granted service connection and a 10 
percent disability evaluation for lumbar strain, effective 
from May 27, 1999.  This award of VA compensation was made 
effective on the day entitlement first arose immediately 
following the date of his discharge from active duty.  The 
veteran now appeals the initial evaluation assigned.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected orthopedic disorder for separate periods of 
time, from May 27, 1999, to the present, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The Board notes that the rating criteria for spine 
disabilities were revised in the regulations on September 26, 
2003.  Therefore, the veteran's lumbar strain must be rated 
using the old criteria from May 27, 1999 to September 25, 
2003, and thereafter using the revised criteria from 
September 26, 2003 to the present.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 
4.10.  A thorough evaluation of a musculoskeletal or 
orthopedic disability for rating purposes requires 
consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1993).  However, the 
United States Court of Appeals for Veterans Claims has held 
that there is no basis for a rating in excess of the maximum 
schedular rating for limitation of motion as a result of pain 
or functional loss under the provision for 38 C.F.R. §§ 4.40, 
4.45 or 4.59.  See Johnston v. Brown, 10 Vet. App. 80 (1997).


5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2003))

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2003))

Prior to September 26, 2003, lumbar strain was rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, as defined above.  
Prior to September 26, 2003, lumbar strain could also be 
rated based on limitation of motion, as defined above. 

The objective medical evidence addressing the status of the 
veteran's lumbar strain for the period from May 27, 1999, to 
September 25, 2003, shows that on VA medical examination in 
May 2001, the veteran reported that he experienced persistent 
low back pain with an occasional sensation that his muscles 
were tightening up.  He also occasionally experienced 
radiating pain into his right buttock.  He treated these 
symptoms with physical therapy, pain medication, and heat.  
Physical examination revealed no tenderness to percussion, no 
postural abnormalities, and no fixed deformities.  His back 
musculature was symmetrical and no spasm was observed.  Range 
of motion testing shows forward flexion to 80 degrees; 
backward extension to 25 degrees; lateral flexion to 20 
degrees, bilaterally; and rotation to 30 - 40 degrees, 
bilaterally, with no pain on motion noted and no neurological 
deficits noted.  X-rays revealed mild straining of the 
physiologic curvature of the lumbar spine with slight 
rotation and questionable Grade I spondylolisthesis at L4-L5 
with L5 being slightly anterior to L4.  The vertebral bodies 
and intervertebral disc spaces were relatively normal in 
height.  The diagnoses were straightening of the normal 
physiological curvature and questionable Grade I 
spondylolisthesis at L4-L5.

VA outpatient treatment reports dated from May 2003 to 
September 2003 show that the veteran received physical 
therapy on several occasions for his complaints of persistent 
low back pain associated with his lumbar strain.  The therapy 
involved heat treatments, prescription pain relievers, and 
exercises.  The veteran reported that he sometimes wore a 
weight-training belt to support his low back and improve its 
stability.  He experienced occasional right-sided radiating 
pain down his lower extremity and felt that his spine was 
slightly tilted to the left.  He was neurologically intact 
during these treatments.  X-rays in May 2003 were 
unremarkable and revealed clinical findings indicating a 
normal lumbar spine.

Applying the above facts to the criteria in effect for rating 
lumbar strain prior to September 26, 2003, the Board finds 
that the initial 10 percent evaluation assigned adequately 
compensates him for his symptoms of low back pain with 
characteristic pain on motion and slight limitation of 
motion.  The veteran at the time was able to enjoy almost 
full motion on all ranges without pain on motion on 
examination in May 2001.  Assignment of a 20 percent 
evaluation is not warranted as there is no objective evidence 
of moderate limitation of lumbar spine motion, muscle spasm 
on extreme forward bending, or loss of lateral spine motion, 
unilaterally, while in the standing position.  Therefore, the 
veteran's claim for an initial evaluation greater than 10 
percent for lumbar strain for the period from May 27, 1999 to 
September 25, 2003 must be denied.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of the claim for this time period, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

After September 26, 2003, lumbar strain was rated under the 
criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5237, which provided for rating impairment of the lumbar 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 


General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, effective September 26, 2003

The facts of the case which pertain to the status of the 
veteran's lumbar spine from September 26, 2003 to the present 
time include VA outpatient treatment reports dated from 
September 2003 to March 2006, which show that the veteran 
received physical therapy with heat treatments, prescription 
pain relievers and anti-inflammatory medications, and special 
exercises during this period for his complaints of persistent 
low back pain associated with his lumbar strain.  The record 
revealed that he was able to perform sets of repetitive 
motion exercises such as crunches of 5 - 50 reps, and 45* 
squats, 5 - 30 reps.  He was neurologically intact during 
these treatments.  

VA examination of the veteran's lumbar spine in April 2004 
shows that the veteran reported having constant low back 
pain, with pain radiating down his buttock and hamstring and 
relieved with prescription non-narcotic pain medication.  
Objective examination revealed no points of tenderness, no 
ankylosis, and no radiation of pain at the time of the 
clinical review.  Range of motion was limited, with forward 
flexion to 70 degrees; backward extension to 20 degrees; 
lateral flexion to 30 degrees, bilaterally; and rotation to 
30 degrees, bilaterally.  The examiner stated that there was 
no functional impairment due to pain, fatigue, weakness, lack 
of endurance, or incoordination.  No intervertebral disc 
syndrome was detected, and no bowel, bladder, or erectile 
dysfunction was noted.  The veteran was neurologically intact 
with normal reflexes and X-rays of his lumbar spine were 
clinically normal.  The diagnosis was chronic lumbosacral 
strain with restricted range of motion.

VA outpatient treatment reports dated from April 2004 to 
March 2006 show that the veteran participated during this 
period in a regular regimen of physical therapy exercises 
with medication.  He continued to experience persistent, 
chronic low back pain but, by his own admission, obtained 
improved results towards reducing the intensity of his low 
back pain and improving his ability to use his low back.  

Applying the new post-September 26, 2003 rating criteria to 
the aforementioned factual evidence, the Board finds that the 
10 percent evaluation currently assigned adequately 
compensates the veteran for his present low back 
symptomatology, which is slight limitation of motion with low 
back pain.  The veteran's range of motion is in excess of 60 
degrees and his combined thoracolumbar range of motion is 210 
degrees.  No muscle spasm or neuropathy is demonstrated, much 
less any other related symptomatology that is severe enough 
to result in an abnormal gait or abnormal spinal contour.  
Therefore, in view of the foregoing discussion, the Board 
finds no objective basis to award a rating increase in excess 
of 10 percent for the veteran's service-connected lumbar 
strain for the period from September 26, 2003 to the present.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  In reviewing the evidence, the 
Board finds that the veteran has demonstrated that he is 
capable of performing repetitive motion exercises, and it has 
not been indicated that this has resulted in and additional 
pain or functional loss.

Finally, the Board finds that the neither the service-
connected skin disorder or the lumbar strain, alone, or in 
combination, are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the initial 
evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the veteran's back pathology and skin 
disorder have not necessitated frequent periods of 
hospitalization and there is no objective evidence that 
either disorder has resulted in marked interference with 
employment.  



ORDER

Service connection for a bilateral hallux valgus deformity 
(bunions) with osteoarthropathy of the 1st 
metatarsophalangeal joints is denied.

An initial evaluation greater than 10 percent for 
pseudofolliculitis barbae for the period from May 27, 1999 to 
the present is denied. 

An initial evaluation greater than 10 percent for lumbar 
strain for the period from May 27, 1999 to the present is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


